DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bruce Adams on 7/28/2021.

The application has been amended as follows: 
Withdrawn claims 16-20 are cancelled.


Allowable Subject Matter
Claims 1, 9-10, 14-15, and 21-23 are allowed.
Regarding claim 1,

A control device for a vibration generation device, comprising: 
a vibration generation device including a stator, and a rotor rotatable around a predetermined axis with respect to the stator- and having a weight having a gravity center at a position shifted from the predetermined axis; and 
a control section configured to control a start-up period maximum voltage value, which is a maximum voltage value of a drive signal to be applied to the vibration generation device in a start-up period, to become larger than a steady operation period voltage value, which is a voltage value of the drive signal to be applied to the vibration generation device in a steady operation period, 
wherein the control section 
controls a first application time, during which the start-up period maximum voltage value is applied to the vibration generation device, to become shorter than a second application time, during which the steady operation period voltage value is applied to the vibration generation device,
 selects at least one of a plurality of voltage values as the steady operation period voltage value, and sets the first application time and the second application time based on the steady operation period voltage value selected, and 
shorts both ends of the vibration generation device for a predetermined period of time, either 
(1) at a same time of making the vibration generation device perform a reverse rotation operation in succession to the steady operation, or 
(2) before making the vibration generation device perform a reverse rotation operation in succession to the steady operation, or 
(3) after making the vibration generation device perform a reverse rotation operation in succession to the steady operation.


The prior art of record does not disclose alone or in combination:
An electronic apparatus comprising: 
a housing; 
a vibration generation device disposed in the housing and including a stator, and a rotor rotatable around a predetermined axis with respect to the stator and having a weight having a gravity center at a position shifted from the predetermined axis; and 
a control section disposed in the housing and configured to control a start-up period maximum voltage value, which is a maximum voltage value of a drive signal to be applied to the vibration generation device in a start-up period, to become larger than a steady operation period voltage value, which is a voltage value of the drive signal to be applied to the vibration generation device in a steady operation period, wherein the control section 
controls a first application time, during which the start-up period maximum voltage value is applied to the vibration generation device, to become shorter than a second application time, during which the steady operation period voltage value is applied to the vibration generation device, 
selects at least one of a plurality of voltage values as the steady operation period voltage value, and sets the first application time and the second application time based on the steady operation period voltage value selected, and 
shorts both ends of the vibration generation device for a predetermined period of time, either (1) at a same time of making the vibration generation device perform a reverse rotation operation in succession to the steady operation, or 
(2) before making the vibration generation device perform a reverse rotation operation in succession to the steady operation, or 


Regarding claim 15,
The prior art of record does not disclose alone or in combination:
A method of controlling rotation of a vibration generation device which includes a stator, and a rotor rotatable around a predetermined axis with respect to the stator and having a weight having a gravity center at a position shifted from the predetermined axis, the method comprising: 
controlling a start-up period maximum voltage value, which is a maximum voltage value of a drive signal to be applied to the vibration generation device in a start-up period, to become larger than a steady operation period voltage value, which is a voltage value of the drive signal to be applied to 5Jthe vibration generation device in a steady operation period; 
controlling a first application time, during which the start-up period maximum voltage value is applied to the vibration generation device, to become shorter than a second application time, during which the steady operation period voltage value is applied to the vibration generation device; 
selecting at least one of a plurality of voltage values as the steady operation period voltage value; 
setting the first application time and the second application time based on the steady operation period voltage value selected; and 
shorting both ends of the vibration generation device for a predetermined period of time, either 
(1) at a same time of making the vibration generation device perform a reverse rotation operation in succession to the steady operation, or 
(2) before making the vibration generation device perform a reverse rotation operation in succession to the steady operation, or (3) after making the vibration generation device perform a reverse rotation operation in succession to the steady operation.

The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 14, and 15, the prior art of record does not disclose alone or in combination:
A control device for a vibration generation device, comprising: 
a vibration generation device including a stator, and a rotor rotatable around a predetermined axis with respect to the stator- and having a weight having a gravity center at a position shifted from the predetermined axis; and 
a control section configured to control a start-up period maximum voltage value, which is a maximum voltage value of a drive signal to be applied to the vibration generation device in a start-up period, to become larger than a steady operation period voltage value, which is a voltage value of the drive signal to be applied to the vibration generation device in a steady operation period, 
wherein the control section 
controls a first application time, during which the start-up period maximum voltage value is applied to the vibration generation device, to become shorter than a second application time, during which the steady operation period voltage value is applied to the vibration generation device,
 selects at least one of a plurality of voltage values as the steady operation period voltage value, and sets the first application time and the second application time based on the steady operation period voltage value selected, and 
shorts both ends of the vibration generation device for a predetermined period of time, either 
(1) at a same time of making the vibration generation device perform a reverse rotation operation in succession to the steady operation, or 

(3) after making the vibration generation device perform a reverse rotation operation in succession to the steady operation.
As such, the examiner believes this to be a novel and non-obvious improvement over the state of the art in motor controls.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/C.S.L./Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846